249 F.2d 445
57-2 USTC  P 9993
FULTON FOUNDRY & MACHINERY COMPANY, Petitioner,v.COMMISSIONER OF INTERNAL REVENUE, Respondent.
No. 13108.
United States Court of Appeals Sixth Circuit.
Oct. 26, 1957.

James C. Herndon, of Sheck, Herndon & Sheck, Akron, Ohio, for petitioner.
Charles K. Rice, John Potts Barnes, Lee A. Jackson, Herman T. Reiling, Claude R. Marshall, Ellis N. Slack, Hilbert P. Zarky and David O. Walter, Department of Justice, Washington, D.C., for respondent.
Before SIMONS, Chief Judge, and ALLEN and MARTIN, Circuit Judges.
PER CURIAM.


1
On petition of the taxpayer, we have reviewed the decision of the Tax Court of the United States holding deficiencies in income tax of the petitioner for its fiscal years 1950 and 1951; and upon the basis of the findings of fact of the tax court, which are supported by substantial evidence and are not clearly erroneous, and for the reasons stated in its opinion reported in 26 T.C. 953, the decision of the tax court is affirmed.